Smith, Justice,
dissenting.
In my view, the trial court correctly determined that, under Georgia law, an option to purchase realty is subject to the rule against perpetuities regardless of whether the option happens to be contained in a lease. See my dissenting opinion in St. Regis Paper Co. v. Brown, 247 Ga. 361 (276 SE2d 24) (1981). As the option in this case did not have to be exercised within the time limitations of the rule, it *385is void. “The rule against perpetuities is an expression of public policy as determined by our legislature.” Thomas v. Murrow, 245 Ga. 38, 40 (262 SE2d 802) (1980).